DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 9/08/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a zero shear viscosity sufficiently low so as to achieve a coalescence of at least 0.5” in line 18-19. It is vague and indefinite as it is unclear what makes the composition having the characteristic as claimed, and furthermore, “sufficiently low” as claim is unclear in terms of amounts, and additionally “zero shear viscosity” may relates to process of forming or making this composition and in that case claim is also considered vague and indefinite. For the purpose of examination, the Examiner considers 
Additionally, claim 1 is unclear as it is defined by the unusual parameters “Dv50 value” “Dv10 Value” and “Dv90 value” render claim 1 unclear as the methods for determining these parameters are neither indicated in the claim or in the description. 
Claim 5 refers back to a product claim (the composition) but includes a process step. 
The parameters “zero-shear viscosity” and                     
                        "
                        λ
                        m
                        a
                        x
                        "
                    
                 render claims 11 and 12 unclear as the methods for determining are not indicated in the claims.
Claims 13 and 14 define the subject-matter in terms of the result to be achieved (example density of the injection-molded article, tensile strength, tensile modulus, flexural strength. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 -7, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Orrock James et al (US 2015/0024317 A1; herein after “Orrock et al”).
For claims 1-7, 10-11, and 13-14, Orrock et al teach a powder composition comprising a population of polyetherimide particles Dv50 of 5 – 30 micrometers ([0069],[0113]-[0115]), and a Dv10 value for equivalent spherical sizes of the population of polyetherimide particulates of greater than 1 micrometer to about 45 micrometers (see [0113]-[0115]). 
Furthermore, Orrock et al teach a Dv90 value for equivalent spherical sizes of the population of polyetherimide particulates of 12 micrometer ([0113]) and the population of polyetherimide particulates optionally being essentially free of particulates less than about 1 micrometer in diameter ([0113] and onward) however, fails to explicitly teach Dv90 value ranging between about 80 micrometers to about 125 micrometers. 
It would have been obvious to optimize the composition with having Dv90 to desired claimed ratio, for producing a composition for 3D printing parts and supports, using imaging process, such as electrophotography, and having desired functional properties (see [0002] and onward).
Orrock does not teach zero-shear viscosity or sphericity of greater than 0.8 as in claim 1-2. However, polyetherimide powder having the same particle size distribution is used, this parameter is inherently fulfilled. In a case where the applicant is able to show that this parameter is not met, a problem regarding missing essential feature would arise. 
Lastly, the claim 1 further recites “the composition optionally comprising one or more fillers, stabilizers, pigments, reinforcing agents, flame retardants, anti-drip agents, or any combination thereof” and incorporation of adding necessary additives is taught by Orrock (see [0082]-[0084],[0095] such as colorants (pigments dyes), polymer stabilizers, heat absorbers, UV absorbers etc).  
Orrock et al further teach that amorphous and/or semi-crystalline polyetherimides are used ([0069]) [as per claims 3-6], that the composition further comprises 0.1 -10 wt% of a flow promotor (fumed silica, see [0085]-[0086]) [as per claim 4-7], that the polyetherimide powder is subjected to a particle size exclusion process (e.g. sieving or classification, see [0103]).
Claim 13-14 pertains to process however depends on claim 1 which pertains to composition. Therefore, applicant is urged to clarify whether these claims are intended for composition or process. Since Orrock teaches the composition (materials) as in claim 1, therefore, these material would inherently include same properties in any process as claimed. Similarly applies for claims 10-11 which pertains to properties of the claim composition taught by Orrock et al and this is fulfilled as it is inherent.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over SHPP Global Tech (WO 2015/157148 A1, as also provided by the applicant’s IDS).
For claim 1-5 and 7-14, SHPP Global Tech discloses (see paragraphs [0052]-[0065], Powder B in table 1, Figures 1B and 2B) a composition, comprising a population of spherical polyetherimide particulates having (a) a D50 value of 14.66 micrometers, (6) a D10 value of 4.07 and (c) a D90 of 45.97 micrometer.
However, SHPP fails to explicitly teach Dv50 value ranging from 45 to about 80 micrometers as claimed.  It would have been obvious to optimize the composition with of the spherical polyetherimide particulates having Dv50 to desired claimed ratio, for producing a composition for usable in 3D printing parts  having desired strength, resolution and durability (see[0054] and also see  [0052]-[0062]).
SHPP Global Tech does not explicitly disclose the zero-shear viscosity or sphericity of greater than 0.8. However, as a polyetherimide powder having the same particle size distribution is used, this parameter is inherently fulfilled. In case the applicant is able to show that this parameter is not fulfilled a problem regarding missing essential features would arise.
SHPP Global Tech further discloses that the composition may comprise amorphous polyetherimide powder (see paragraph [0052]), that the composition further comprises 0.05-5 wt% of a flow promoter (e.g. fumed silica, see paragraphs [0044]-[0045]), that the polyetherimide particulates are subjected to a particle size exclusion process (see paragraphs [0041]-[0043]), that the polyetherimide resin may be derived from bisphenol A dianhydride (see paragraph [0023]), phthalic anhydride (see formula (5) in paragraph [0026]) and m- or p-phenylene diamine (see paragraph [0028]), that the weight- average molecular weight of polyetherimide is 10,000-80,000 (see paragraph [0029]), and that the composition may further comprise specific absorbers for laser wavelength (see [0018]). 
Claim 13-14 pertains to process however depends on claim 1 which pertains to bzzcomposition. Therefore, applicant is urged to clarify whether these claims are intended for composition or process. Since Orrock teaches the materials as in claim 1, therefore, these material would inherently include same properties in any process as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0273699 A1 – teaches composition including polyetherimide including wherein the particles having a sphericity greater than 0.7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743